384 S.C. 440 (2009)
682 S.E.2d 489
In the Matter of William F. "Troup" PARTRIDGE, III, Petitioner.
Supreme Court of South Carolina.
August 21, 2009.

ORDER
On November 3, 2006, the Court placed petitioner on interim suspension and, on July 18, 2007, definitely suspended him from the practice of law for one (1) year. In the Matter of Partridge, 374 S.C. 179, 648 S.E.2d 590 (2007); In the Matter of Partridge, 371 S.C. 20, 637 S.E.2d 309 (2006). The Court denied petitioner's request to make the interim suspension retroactive to the date of his interim suspension. In the Matter of Partridge, supra.
On March 13, 2008, petitioner filed a Petition for Reinstatement and the matter was referred to the Committee on Character and Fitness (CCF). See Rule 33(d), RLDE, Rule 413, SCACR. The CCF filed a Report and Recommendation recommending the Court deny the Petition for Reinstatement.
Petitioner filed exceptions to the CCF's Report and Recommendation. The Office of Disciplinary Counsel (ODC) did not file exceptions to the CCF's Report and Recommendation.
After consideration of the entire record, the Court grants the Petition for Reinstatement. Petitioner is hereby reinstated to the practice of law.
IT IS SO ORDERED.
s/ John H. Waller, Jr. A.C.J.
s/ Costa M. Pleicones J.
s/ Donald W. Beatty J.
s/ John W. Kittredge J.
s/ James E. Moore A.J.
*441